DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	
In response to the Amendment received on 12/21/2021, the examiner has carefully considered the amendments.  The examiner acknowledges the cancellation of claims 2 and 9.  The claim rejection under 35 U.S.C. § 112, 2nd paragraph for claims 4, 7-8, 11 and 14 have been overcome by the amendment and has hereby been withdrawn for consideration.  


Response to Arguments

Applicant’s arguments, see Remarks/Amendment, filed 12/21/2021, with respect to the rejection(s) of claim(s) 1, 4-5, and 7-11  under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nakanishi et al (JP/WO2013-115250) has been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sugawara et al (US2018/0201808, effective filing date 4/28/2016).



Claim Rejections - 35 USC § 102/Claim Rejections - 35 USC § 103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-8, and 10-15 is/are rejected under 35 U.S.C. 102(a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sugawara et al (US2018/0201808, effective filing date 4/28/2016). 
Sugawara sets forth methods forth manufacturing optical members.   Sugawara sets forth bonding a light transmitting first member and a second member via a pre-curing step of forming a photocuring precured resin layer on a surface of said first member or the second member using a photocuring resin composition comprising a photo-radical polymerizing poly(meth) acrylate; a photo-radical polymerizable (meth) acrylate; a softener comprising a liquid plasticizer or tackifier; a photoinitiator and ; an ultraviolet absorber in amounts from 0.01 to 1 wt. %--see abstract and [0009].  
Per example 1, Sugawara sets forth a composition comprising 43.0 parts of a urethane oligomer having two (meth) acrylate groups; 58.0 parts of hydroxypropyl acrylate; 69.0 parts of a liquid plasticizer; 25.0 parts of a tackifier; 2.0  parts of a photoinitiator; and 0.2 parts of a UV absorber.  Example 4 is deemed to anticipate claims 6-8 and 15, wherein it is deemed the hydroxypropyl acrylate monomer inherently has a heating residue of 85.0% or less after being heated at 60 deg. C for 30 min, as well as, corresponding to at least formula(s) (B) and (C), wherein R3 is a C3 monomer; L1 is a single bond and R4 is C3 monomer.  And the urethane dimethacrylate is deemed to correspond to applicant’s crosslinking monomer and meets the definition set forth by applicant of a crosslinking agent, i.e., a (meth) acrylate compound having two or more functional groups—see [0020] of the instant disclosure.
Regarding claims 1, 3-5, and 10-14:  the composition as set forth above comprises 21 wt. % of said crosslinking monomer (urethane diacrylate oligomer) which differs from the upper limit of 20 wt. % as instantly claimed.  However, in the absence of evidence it is deemed the compositions are so similar ,i.e., only differing in content by 1 wt. % of a crosslinking monomer (so similar practically the same), that a skilled artisan would not be to distinguish the difference between the instantly claimed photocurable resin composition and the compositions set forth by the reference.  In the alternative, since The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicant’s composition differs and, if so, to what extent, from the discussed reference.  Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc